Citation Nr: 1316487	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  06-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected fractured mandible residuals.

2.  Entitlement to an initial disability rating in excess of 10 percent for the residuals of a fractured mandible.  

3.  Entitlement to an initial disability rating in excess of 20 percent for bilateral temporomandibular joint pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active military duty from June 1988 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating actions of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.  In December 2004, the RO granted service connection for residuals of a fractured mandible, assigning an initial 10 percent disability rating, effective as of May 3, 2004.  In April 2007, the RO granted service connection for posttraumatic stress disorder (PTSD), assigning an inital 30 percent disability rating, effective as of November 30, 2004.  In June 2009, the RO denied the of service connection for headaches, secondary to service-connected fractured mandible residuals.  The appellant expressed disagreement with the respective rating actions and has perfected an appeal with respect to all three issues.  

During the pendency of the appeal, in October 2007, the RO determined that the service-connected PTSD warranted a 50 percent disability rating, effective November 30, 2004.  Because such a rating was not the maximum benefit allowed by law and regulation, that issue remains in controversy in accordance with AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In March 2009, the Board denied the appellant's claim involving increases to the disability ratings assigned for PTSD and mandible fracture residuals.  The Board would note that the third issue involving service connection was being processed by the agency of original jurisdiction, and that after service connection was denied, that issue was also appealed to the Board.  After the appellant received notification of the Board's March 2009 Decision, he appealed that action to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court, in pertinent part, vacated the March 2009 Board Decision and remanded the issue involving the residuals of a fractured mandible to the Board for further action.  It is noted that the other issue on appeal, that involving an increased disability rating for PTSD, that was denied by the Board was affirmed by the Court.  

Following the Court's action, the Board remanded the increased disability rating issue to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional medical information concerning the appellant's mandible injury residuals.  The Remand was issued in July 2011.  

Two years later, the issue involving entitlement to service connection for headaches was presented before the Board for review.  At that time, the Board determined that between the Remand of July 2011 and February 2013, the appellant's original claims files with service medical treatment records had gone missing.  As such, the appellant's claims file had to be reconstructed.  In reviewing a temporary claims file, the Board determined that the appellant's complete claims file, including those documents that needed to be reconstructed, needed to be obtained.  As such, the Board remanded the claim in February 2013.

All of the claims have since been returned to the Board for review.  The increased rating issue has since been bifurcated into two issues as shown on the front page of this action.  The Board would note that the issues involving an increased disability rating have been returned to the Board under a docket number that is different from the docket number assigned for the service connection issue.  The Board believes that all three issues are inextricably intertwined and treating them separately may lead to piecemeal litigation which is detrimental to the appellant's claim.  Hence, in this action, the Board has grouped all three issues together under the earliest docket number.  Such an action will ensure that all of the documents needed for the adjudication of the claims are before the VA and that any information obtained as a result of any future action of the Board (or VA in general) will be appropriately reviewed and considered for all three issues.  

Regrettably, the appeal consisting of all three issues must once again be REMANDED to the AMC.  VA will notify the appellant if further action is required.
REMAND

As noted above, the Board remanded the issue involving the residual of a fracture of the mandible in July 2011.  In the Board's Remand, the Board requested that the appellant be examined by an oral surgeon, and that specific information concerning his disability residuals be obtained.  A review of the claims file indicates that the appellant was scheduled to be examined by a dentist in November 2011.  However, the dentist was not an oral surgeon.  The claims file further reveals that following the November 2011 examination, a VA oral surgeon reviewed the minimal notes provided by the dentist and proffered an abbreviated report based solely on those notes (and not an examination of the appellant).  The review was accomplished in January 2013.  Instead of examining the appellant and providing definitive information concerning any functional restrictions or impairments resulting from the mandible fracture residuals, both the dentist and oral surgeon only provided generalized statements.  In other words, the information that was requested by the Board in its July 2011 was not obtained even though the information was noted as needed when the Court issued is Memorandum Decision in February 2011 (as reported in the Board Remand).  

Upon review, it is the conclusion of the Board that there has not been substantial compliance with its remand instructions.  The Court has noted for remands by the Board that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this instance, the taskings that were requested by the Board in July 2011 were not accomplished, and as such, the claim will once again be returned to the agency of original jurisdiction so that these taskings may be performed and the results thereof included in the claims file for review.  To not return the claim for compliance with the Board's previous tasking would be contrary to the Court's dicta in Stegall and would wrongfully harm the appellant in the prosecution of his claim before the Board.
With respect to the appellant's claims file, the Board notes that it appears as though the AMC and/or the RO has attempted to reconstruct the appellant's lost claims file.  However, it is unclear from that same record what actually has been done in any attempts to locate the lost files and what documents have been resent to the appropriate parties, i.e, the appellant and his accredited representative, insuring that they have been provided with proper notification concerning the issues that are now before the Board.  As further development of the matters on appeal is necessary, the Board will once again request on remand that all relevant claims information and evidence be associated with the appellant's paper claims file.  The RO/AMC must further make a determination as to what documents cannot be recovered and a memorandum of all actions taken should be included in the claims file so that future reviewers of the record have a complete picture of the records that are present or are missing due to no fault of the appellant.  

In cases where the appellant's records are unavailable through no fault of the claimant there is a "heightened duty" to assist the appellant in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The heightened duty to assist includes the obligation to search for alternate methods of proving service connection or for the granting of an increased evaluation.  See generally VA Adjudication Procedure Manual, Manual M21-1, Part III, Paragraph 4.25(c) (July 12, 1995).  Because there is a lack of information in the record, the Board believes that additional development should occur with respect to this claim.  That is, the Board believes that additional information should be obtained from the National Personnel Records Center (NPRC) concerning any service medical treatment records it may of the appellant along with the asking of the appellant of the names and addresses of all medical providers who have treated the appellant since service.  This information is needed as it will assist the Board in assessing the merits of the appellant's claim now before it.  Thus, the claim will be returned to the AMC and/or RO (if necessary) so that additional development may occur. 

Moreover, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012).  Such a duty in the development of a case is heightened when the claims file has been lost or destroyed due to no fault of the appellant.  The record reflects that a VA doctor has not opined as to whether the appellant now suffers from headaches and whether such a disorder is the result of or may be related to the appellant's military service or a service-connected disability (such a the residuals of fracture of the mandible).  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims file) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the evidentiary record in the instant case, because this claim involves lost records, and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000 (VCAA), it is the Board's opinion that such an examination should be afforded the appellant before the Board issues a determination on the merits of his claim involving service connection.  Hence, this issue will be remanded so that a medical examination may be performed and the data included in the claims file for the Board's further review. 

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, any other development and/or notification action deemed warranted by the VCAA must be undertaken prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED for the following development:

1.  The RO/AMC must review the entire claims file and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 (2012) are fully complied with and satisfied as to the issues now on appeal.  The claims file must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issues on appeal.

2.  .  The RO/AMC shall contact the appellant and ask that he identify all sources of medical treatment received since his discharge from service for all disabilities currently on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  .  The RO/AMC shall specifically ask for the names and locations of all of the appellant's private care providers (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims file) should then be requested.  Of interest are any records that may be located at the VA Medical Center in Shreveport (Louisiana), the VA Medical Center in Dallas (Texas), and any records held by the Louisiana State University (LSU) Medical Center in Shreveport.  All records obtained should be added to the paper claims file.  If requests for any private treatment records are not successful, the RO/AMC shall inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012).

3.  .  The RO/AMC shall contact the NPRC and any other federal records depository and request copies of all of the appellant's complete official military personnel file and any service medical treatment records it may have.  If the search(es) for the service department and medical records and/or for alternate records is (are) negative, documentation to that effect must be placed in the appellant's claims file.  The RO/AMC shall specifically inform NPRC of the locations that the appellant was assigned thereto while he was on active duty, to include Fort Lee, Virginia.  

If any of the above records cannot be obtained and the VA does have affirmative evidence that they do not exist, then the RO/AMC shall inform the appellant of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also, the RO/AMC must inform the appellant that VA will proceed to decide his appeal without these records unless he is able to submit them.  38 C.F.R. § 3.159 (2012).  The RO/AMC shall allow an appropriate period of time within which to respond. 

4.  After all attempts to obtain the appellant's service records along with post service medical records have been exhausted, the RO/AMC must review the appellant's record to ensure that all avenues of the reconstruction of the record have been accomplished.  The RO/AMC must make a determination as to what records it has and what records it does not have, and it must inform the appellant of this inventory.  The RO/AMC must then inform the appellant that VA will proceed to decide his appeal without these records unless he is able to submit them.  38 C.F.R. § 3.159 (2012).  The RO/AMC shall allow an appropriate period of time within which to respond. 

5.  The RO/AMC must reissue all documents prepared by the VA in which a copy thereof should have been provided to the appellant's accredited representative, that Texas Veterans Commission.  This includes sending the Texas Veterans Commission all duty to assist letters along with all Statements of the Case, Supplemental Statements of the Case, the transmittal letters, any reconstructed rating actions, and any other documents, insofar as they pertain to the issues currently on appeal.  The RO/AMC shall further refer this case with the claims file to the Texas Veterans Commission for the purpose of execution of VA Form 646, Statement of Accredited Representative in Appealed Case, prior to returning the claim to the Board.  Copies of all correspondence should be included in the claims file for review.  This action ensures that the appellant's accredited representative has been given proper notice of all actions that have occurred with respect to the appellant's claim.  

6.  Only after all of the taskings noted in the above five paragraphs (1-5) have been accomplished, the RO/AMC shall arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from headaches and the etiology of those headaches.  The claims file and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims file and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims file to include any documents that have been reconstructed.  

The examiner should express an opinion as to whether the appellant now suffers from headaches.  If so, the examiner should also opine as to whether such headaches are at least as likely as not (a probability of 50 percent or greater) related to the appellant's military service, or whether they are secondary to or aggravated by the appellant's service-connected residuals of a mandible fracture.  The examiner should also express an opinion as to whether any found headaches are secondary to or manifestations of any other service-connected disability (such as PTSD).  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

In the report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed headaches are not service-related or secondary to or aggravated by a service-connected disability, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims files and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims file for review. 

7.  Only after all of the taskings noted in the above five paragraphs (1-5) have been accomplished, the RO/AMC shall arrange for the appellant to be examined by a VA oral surgeon (not a dentist) in order to determine the residuals along with the severity of the appellant's mandible fracture.  All indicated tests or studies deemed necessary should be accomplished.  The claims file, this REMAND, and treatment records must be made available to, and be reviewed by, the examiner in connection with the appropriate examination.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

The examiner should specifically note all signs and symptoms of the service-connected residuals of a fracture of the mandible, and those notes should describe the residuals in detail.  The oral surgeon should quantify, in millimeters, the specific limitation of inter-incisal movement and limitation of lateral excursion, if any, as well as any interference with mastication or speech.  The oral surgeon should further provide a complete and detailed discussion with respect to any weakness; fatigability; incoordination; restricted movement; or pain on temporomandibular motion.  The oral surgeon should also provide a description of the effect, if any, of the appellant's pain on the function and movement of his temporomandibular joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In particular, it should be ascertained whether there is additional motion lost due to pain on use or during exacerbation of the disability.  The oral surgeon is to specifically indicate any additional range of motion lost in actual numbers and millimeters. 

The examiner must provide a comprehensive report including complete rationale for all conclusions reached in a legible report.  The examiner should specifically discuss the assertions made by the appellant and any past inconsistent/contradictory medical opinions previously given.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.  The results proffered by the examiner must reference the complete claims files and it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

8.  Following completion of the foregoing, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998).

9.  Thereafter, the RO/AMC shall readjudicate the issues now on appeal.  If the benefits sought on appeal remains denied, the appellant and his accredited representative should be provided a Supplemental Statement of the Case regarding the issues now on appeal.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) his failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


